       Case 2:19-cv-01239-NBF-PLD Document 50 Filed 05/19/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RYAN PETERS, WILLIAM SUDDUTH,                  )
TRAVIS CONKLIN, and ROBERT                     )
WILSON,                                        )
          Plaintiffs,                          )
                                               )
                 vs.                           )      Civil Action No. 19-1239
                                               )
GNC CONTRACTING, d/b/a G&C                     )
CONTRACTING, JERRY CONKLIN, and                )
CRYSTAL ZAWINSKI,                              )
          Defendants.                          )

                                        ORDER OF COURT

                 AND NOW, this 19th day of May, 2021, upon consideration of the April 21, 2021

Report and Recommendation [49] filed by the United States Magistrate Judge recommending that

the Motion for Default Judgment [35] and Supplemental Motion for Default Judgment [42] be

granted, and providing the parties fourteen days to file objections thereto, (Docket No. [49]) and no

objections having been filed by the date of this Order, and upon independent review and

consideration of the motions, (Docket No. [35], [42]), the Default entered by the Clerk of Court,

(Docket No. [34]), the allegations in Plaintiffs’ Amended Complaint, (Docket No. [31]), and the

Magistrate Judge’s Report and Recommendation (Docket No. [49]), which is adopted as the opinion

of this Court,

                 IT IS HEREBY ORDERED that Plaintiffs’ Motion [35] and Supplemental Motion

[42] are GRANTED;

                 IT IS FURTHER ORDERED that the Court awards Plaintiff Ryan Peters $14,858.00

in total damages; Plaintiff William Sudduth $4,678.00 in total damages; Plaintiff Travis Conklin

$13,299.80 in total damages; and Plaintiff Robert Wilson $500.00 in total damages;
       Case 2:19-cv-01239-NBF-PLD Document 50 Filed 05/19/21 Page 2 of 2




               IT IS FURTHER ORDERED that the Court also awards $21,672.50 in attorney’s fees

and $42.55 in expenses to Plaintiffs; and,

               FINALLY, an appropriate Judgment follows.

                                             s/Nora Barry Fischer
                                             Nora Barry Fischer
                                             Senior U.S. District Judge
cc/ecf: All counsel of record.
        U.S. Magistrate Judge Patricia L. Dodge

cc:    Jerry Conklin
       1101 Geyer Road
       Pittsburgh, PA 15209
       (via first class U.S. mail)

       GNC Contracting
       1101 Geyer Road
       Pittsburgh, PA 15209
       (via first class U.S. mail)

       Crystal Zawinski
       1101 Geyer Road
       Pittsburgh, PA 15209
       (via first class U.S. mail)
